DETAILED ACTION
This office action is in response to the communication received on 07/11/2022 concerning application no. 16/767,009 filed on 05/26/2020.
Claims 1-19, 21-24, and 26-27 are pending (Claims 1-15 are withdrawn and claims 16-19, 21-24, and 26-27 are rejected).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
Regarding the 112(b) rejections, Applicant argues that the                         
                            
                                
                                    c
                                
                                
                                    l
                                    i
                                
                            
                            ·
                            
                                
                                    s
                                
                                
                                    k
                                
                            
                            (
                            t
                            )
                        
                     is using a multiplication symbol. Applicant also argues that the “                        
                            
                                
                                    s
                                
                                
                                    k
                                
                            
                            (
                            t
                            )
                        
                    ” represents the k-th subarray as defined in equation 1 of the specification and the symbol “l” represents the transmission number. Due to this, Applicant requests withdrawal of the 112(b) rejections.
Examiner respectfully disagrees that arguments resolve the 112(b) issues. With regards to the multiplication symbol, the claim in its current form merely shows the “                        
                            
                                
                                    c
                                
                                
                                    l
                                    i
                                
                            
                            ·
                            
                                
                                    s
                                
                                
                                    k
                                
                            
                            (
                            t
                            )
                        
                    ” without further elaboration. Due to the lack elaboration and the use of a symbol that is conventionally used to indicate a dot product, the claim element is indefinite. In it’s current form, the element would be unclear to one with ordinary skill in the art as to what the symbol is meant to convey. Examiner encourages Applicant to either incorporate in the claim that the operator is conveying multiplication or remove it altogether as it is well-established in the mathematics that two adjacent variables without an operator between them conveys multiplication. With regards to the  “                        
                            
                                
                                    s
                                
                                
                                    k
                                
                            
                            (
                            t
                            )
                        
                    ”, the claim does not establish that the “k” is referring to the k-th sub-array if that is what it is meant to convey. Furthermore, as noted in the action filed 03/11/2022, the lack of clarity is furthered as the claim 18 that the equation is present in is defining a signal function “                        
                            
                                
                                    s
                                
                                
                                    n
                                
                            
                            (
                            t
                            )
                        
                    ” and not “                        
                            
                                
                                    s
                                
                                
                                    k
                                
                            
                            (
                            t
                            )
                        
                    ”. Examiner also notes that paragraphs 0033 and 0034 defining the specification’s equation 1, do not establish “k” as the k-th sub-array. Assuming, arguendo, such an element was present in the claim, it would lead to further lack of clarity as claim 18 discusses sup-aperture and it would be unclear to one with ordinary skill in the art what the relationship is to the sub-array and if they are the same, the claim has already assigned a variable “n” to the sub-aperture. Finally, the term “k” is not in the equation of claim 18 other than subscripts to provide adequate information about what the “k” or “                        
                            
                                
                                    s
                                
                                
                                    k
                                
                            
                            (
                            t
                            )
                        
                    ” are referring to. Examiner encourages the clear and consistent use of variables that have been properly defined in the claim. With regards to the symbol “l”, that the claim does not establish that the symbol “l” represents the transmission number and one with ordinary skill in the art would not be able to ascertain that as there is no defining of the variable in the claim. That is why the claim element is indefinite. Examiner encourages the incorporation of the definition of the variables in the claim. 
Examiner respectfully maintains the 112(b) rejections.

Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
Regarding the 101 rejection, Applicant argues that the amended claims are directed to statutory subject matter. And “Moreover, the operations of the steps of the claimed method cannot be performed mentally or on paper, nor would it make any sense to even attempt to do so, as the claimed method pertains only to a signal processing method for ultrasound imaging”.
Examiner respectfully disagrees. Mere allegation that the judicial exception cannot be performed mentally or on paper is not sufficient to traverse a 101 rejection. Furthermore, the amendment of the “decoding” to “signal processing” is not sufficient. The limitation “signal processing the reflected signals from the object of interest” is a broad claim element that encompasses mental process. The definition of signal processing is “Signal Processing refers to any kind of modification or analysis of a signal”1. Any kind of analysis of a signal can be performed by the human mind as the mind is able to observe the amplitude, frequency, and fundamental features of a signal for the purpose of recovering an output. Furthermore, the modification of a signal can also be performed as that can be, under broadest reasonable interpretation, a mere filtering, signal suppression, thresholding, or signal amplification. A simple example is thresholding as it is merely comparing a threshold value to a signal. Such a comparison can yield with the analysis of what amplitude values of the reflected signal are higher, lower, or equal a threshold. That is an output is obtained with signal processing analysis that can be performed mentally or with a pen and paper. Another example is signal amplification, which can merely be the multiplication of the signal values with a factor to increase or decrease amplitude. This can also be performed mentally or with a pen and paper. 
Examiner respectfully maintains that the claims are directed to an abstract idea without significantly more.

Applicant’s arguments with respect to claims 16 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on 07/11/2022.  These drawings are acceptable.

Claim Objections
Claims 21 and 27 are objected to because of the following informalities:  
Claim 21, line 2, “CDW”. This should be amended to “Cascaded Dual-polarity Waves (CDW)” so that the full-form is provided before establishing and utilizing the short form.
Claim 27, line 2, “CDW”. This should be amended to “Cascaded Dual-polarity Waves (CDW)” so that the full-form is provided before establishing and utilizing the short form.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19, 21-24, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 is indefinite for the following reasons:
Lines 10, recite “an incident wave”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “incident wave” is the same as the “tilted cascaded waves” that are making up the incidental signal established in lines 5-6 or is a separate and distinct feature. If they are the same, it is further unclear if the waves are tilted or not as the claim language in lines 10-11, recites “whether the diverging wave is tilted or not depends on information of tissue…”. The dependency of tilting on tissue would lead to a lack of clarity in the case the tilting is not occurring. That is, this claim language conflict with claim elements that have established that the waves are tilted and cascaded.
For purposes of examination, the Office is considering them to be the different.

Claim 18 is indefinite for the following reasons:
Line 5, recites “the mth transmission and nth sub-apertures”. There is insufficient antecedent basis for this limitation in the claim.
Line 5, recites “nth sub-apertures”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what the relation the notation “n” has to the notion “M” as claim 16 and claim 18’s lines 3-4 both also establish that the M is in relation to the sub-apertures. It would be unclear if the “n” and “M” are referring to the same sub-apertures or different apertures.
For purposes of examination, the Office is considering them to be different. Note: If they are the same, the notation consistently used in lower case or upper case as the standard practice in mathematics is to use the same form consistently and referring to the same letter. Lower case and upper case of the same letter can be used to denote different variables or conditions and inconsistent use leads to lack of clarity and the use of a different letter entirely also leads to a lack of clarity.
Line 5, recites “nth sub-apertures”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “n” is related to the “N” in the summation of the equation of the claim 18 or is separate and distinct.
For purposes of examination, the Office is considering them to referring to a different element. Note: If they are the same, the letter “n” should be consistently used in lower case or upper case as the standard practice in mathematics is to use the same form consistently. Lower case and upper case of the same letter can be used to denote different variables or conditions and inconsistent use leads to lack of clarity.
Line 7, recites “                    
                        
                            
                                c
                            
                            
                                l
                                i
                            
                        
                        ·
                        
                            
                                s
                            
                            
                                k
                            
                        
                        (
                        t
                        )
                    
                ”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the symbol between the coefficient and the function is a dot product or a multiplication symbol.
For purposes of examination, the Office is considering the symbol to be a multiplication symbol. Examiner encourages either the clearly stating that it is a multiplication function or removing the symbol entirely as it is well-known that adjacent variables with no symbols between them convey multiplication.
Line 7, recites “                    
                        
                            
                                s
                            
                            
                                k
                            
                        
                        (
                        t
                        )
                    
                ”. This claim element is indefinite. It is unclear what this function represents. Line 8 establishes                     
                        
                            
                                s
                            
                            
                                n
                            
                        
                        (
                        t
                        )
                    
                 is a source signal. The subscript is different from the claim element in question and it would be unclear to one with ordinary skill in the art if these are the same functions.
For purposes of examination, the Office is considering the functions to be the same. Examiner encourages the use of consistent subscripts to refer to the same elements.
Line 8, recites “                    
                        
                            
                                c
                            
                            
                                l
                                i
                            
                        
                    
                ”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what the “l” in the subscript represents.

Claim 23 is indefinite for the following reasons:
Lines 12, recite “an incident wave”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “incident wave” is the same as the “tilted cascaded waves” that are making up the incidental signal established in lines 7-8 or is a separate and distinct feature. If they are the same, it is further unclear if the waves are tilted or not as the claim language in lines 12-13, recites “whether the diverging wave is tilted or not depends on information of tissue…”. The dependency of tilting on tissue would lead to a lack of clarity in the case the tilting is not occurring. That is, this claim language conflict with claim elements that have established that the waves are tilted and cascaded.
For purposes of examination, the Office is considering them to be the different.

Claim 26 is indefinite for the following reasons:
Line 2, recites “a subject”. This claim element is indefinite. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “subject” is the same as the “subject” established in claim 23 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be the same

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “signal processing the reflected signals to recover an output”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the conversion of signal information into an output. Such a processing to obtain an output can, under broadest reasonable interpretation, be the conversion of signal values to pixel values that make up an image. The definition of signal processing is “Signal Processing refers to any kind of modification or analysis of a signal”2. Any kind of analysis of a signal can be performed by the human mind as the mind is able to observe the amplitude, frequency, and fundamental features of a signal for the purpose of recovering an output. Furthermore, the modification of a signal can also be performed as that can be, under broadest reasonable interpretation, a mere filtering, signal suppression, thresholding, or signal amplification. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “transmitting an incident signal towards an object of interest; receiving sets of reflected signals from the object of interest; and wherein the incident signal is an array comprised of sets of N number of titled cascaded waves and M represents a number of sub-apertures, wherein N= 2k and k is an integer, wherein M=2q and q is an integer, wherein the tilted cascaded waves of the incident signal have predetermined polarities, and wherein an incident wave is diverging wave, and whether the diverging wave is tilted or not depends on information of tissue of a subject to be extracted”. Signal transmission and reception and the organizing of signals into an array are a form of an insignificant extra-solution activity. This claim element is assigning polarity for signal transmission/reception and is for a mere data gathering step which amounts to a pre-solution insignificant activity.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 16 is ineligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 16 rejection.
Claim 17 recites the following elements: “wherein each set of N waves contains at least two source signals”. This claim element is assigning polarity for signal transmission/reception and is for a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 17 is ineligible.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 16 rejection.
Claim 18 recites the following elements “wherein the incident signal is expressed as follows:             
                
                    
                        X
                    
                    
                        C
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                X
                                            
                                            
                                                1
                                            
                                        
                                    
                                    
                                        
                                            
                                                X
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        ⋮
                                    
                                    
                                        
                                            
                                                X
                                            
                                            
                                                M
                                            
                                        
                                    
                                
                            
                        
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                x
                                            
                                            
                                                11
                                            
                                        
                                        (
                                        t
                                        )
                                    
                                    
                                        
                                            
                                                x
                                            
                                            
                                                21
                                            
                                        
                                        (
                                        t
                                        )
                                    
                                
                            
                            
                                
                                    
                                        ⋮
                                    
                                    
                                        
                                            
                                                x
                                            
                                            
                                                M
                                                1
                                            
                                        
                                        (
                                        t
                                        )
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                x
                                            
                                            
                                                12
                                            
                                        
                                        (
                                        t
                                        )
                                    
                                    
                                        
                                            
                                                x
                                            
                                            
                                                22
                                            
                                        
                                        (
                                        t
                                        )
                                    
                                
                            
                            
                                
                                    
                                        ⋮
                                    
                                    
                                        
                                            
                                                x
                                            
                                            
                                                M
                                                2
                                            
                                        
                                        (
                                        t
                                        )
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        ⋯
                                    
                                    
                                        ⋯
                                    
                                
                            
                            
                                
                                    
                                        ⋮
                                    
                                    
                                        ⋯
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                x
                                            
                                            
                                                1
                                                M
                                            
                                        
                                        (
                                        t
                                        )
                                    
                                    
                                        
                                            
                                                x
                                            
                                            
                                                2
                                                M
                                            
                                        
                                        (
                                        t
                                        )
                                    
                                
                            
                            
                                
                                    
                                        ⋮
                                    
                                    
                                        
                                            
                                                x
                                            
                                            
                                                M
                                                M
                                            
                                        
                                        (
                                        t
                                        )
                                    
                                
                            
                        
                    
                
            
        where             
                
                    
                        X
                    
                    
                        1
                    
                
                ,
                
                    
                        X
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        X
                    
                    
                        M
                    
                
            
         represent transmitted signals for the 1st, 2nd,…, Mth sub-aperture, and             
                
                    
                        x
                    
                    
                        11
                    
                
                
                    
                        t
                    
                
                ,
                 
                
                    
                        x
                    
                    
                        1
                        M
                    
                
                
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        M
                        M
                    
                
                (
                t
                )
            
         represent the transmitted signals from sub-apertures, the transmitted signals in the mth transmission and nth sub-apertures are given by             
                
                    
                        x
                    
                    
                        m
                        k
                    
                
                
                    
                        t
                    
                
                =
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            N
                        
                    
                    
                        
                            
                                c
                            
                            
                                l
                                i
                            
                        
                    
                
                *
                
                    
                        s
                    
                    
                        k
                    
                
                (
                t
                )
                *
                δ
                (
                t
                -
                (
                i
                -
                1
                )
                *
                τ
                )
            
        , where             
                
                    
                        s
                    
                    
                        n
                    
                
                
                    
                        t
                    
                
            
        is source signal of the nth subarray,             
                τ
            
         is preset delay added between waves,             
                
                    
                        c
                    
                    
                        l
                        i
                    
                
            
         is coefficients of each cascaded wave”. This claim element is assigning polarity for signal transmission/reception and is for a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 18 is ineligible.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 16 rejection.
Claim 19 recites the following elements: “wherein polarity coefficients of the waves from each sub-aperture are given by matrix             
                
                    
                        C
                    
                    
                        N
                    
                
                
                    
                        H
                    
                    
                        M
                    
                
            
         based on an M X M Hadamard matrix and Cascaded Dual- polarity Waves (CDW) matrix: wherein the CDW matrix is generated by determining the number of tilted cascaded waves, N, transmitted in the incident signal; providing a 2 x 2 Hadamard matrix; repeating the 2 x 2 Hadamard matrix to obtain a 2 x N first matrix; providing a 2 x N second matrix be taking each element in the 2 x N first matrix to form a column vector and concatenating N column vectors formed; and providing a third 2 x N matrix by element wise multiplication of the 2 x N first matrix and the 2 x N second matrix”. This claim element is assigning polarity for signal transmission/reception and is for a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 19 is ineligible.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the signal processing the reflected signals comprises CDW signal processing and Hadamard processing”. This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to utilizing matrices for processing signals. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 21 is ineligible.

Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 17 rejection.
Claim 22 recites the following elements: “wherein the ultrasound imaging is 2D imaging or 3D imaging or 4D imaging”. This claim element is a mere data gathering and displaying step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 22 is ineligible.

Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a non-transitory computer-readable storage medium and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “signal process the reflected signals to recover an output”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the conversion of signal information into an output. Such a processing to obtain an output can, under broadest reasonable interpretation, be the conversion of signal values to pixel values that make up an image. The definition of signal processing is “Signal Processing refers to any kind of modification or analysis of a signal”3. Any kind of analysis of a signal can be performed by the human mind as the mind is able to observe the amplitude, frequency, and fundamental features of a signal for the purpose of recovering an output. Furthermore, the modification of a signal can also be performed as that can be, under broadest reasonable interpretation, a mere filtering, signal suppression, thresholding, or signal amplification. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “non-transitory computer readable storage medium comprising stored instructions thereon, the instructions when executed cause a processor to: transmit an incident signal towards an object of interest; receive sets of reflected signals from the object of interest; and wherein the incident signal is an array comprised of sets of N number of titled cascaded waves and M represents a number of sub-apertures, wherein N= 2k and k is an integer, wherein M=2q and q is an integer, wherein the tilted cascaded waves of the incident signal have predetermined polarities, and wherein an incident wave is diverging wave, and whether the diverging wave is tilted or not depends on information of tissue of a subject to be extracted”. Signal transmission and reception and the organizing of signals into an array are a form of an insignificant extra-solution activity. This claim element is assigning polarity for signal transmission/reception and is for a mere data gathering step which amounts to a pre-solution insignificant activity. The use of a processor and a non-transitory computer-readable storage medium are merely used to implement the judicial exception and do not integrate it into a practical application as they are generic components.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 23 is ineligible.

Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 23 rejection.
Claim 24 recites the following elements: “wherein polarity coefficients of the waves from each sub-aperture are given by matrix             
                
                    
                        C
                    
                    
                        N
                    
                
                
                    
                        H
                    
                    
                        M
                    
                
            
         based on an M X M Hadamard matrix and Cascaded Dual-polarity Waves (CDW) matrix: wherein the instructions when executed further cause a processor to generate the CDW matrix by determining the number of tilted cascaded waves, N, transmitted in the incident signal; providing a 2 x 2 Hadamard matrix; repeating the 2 x 2 Hadamard matrix to obtain a 2 x N first matrix; providing a 2 x N second matrix be taking each element in the 2 x N first matrix to form a column vector and concatenating he N column vectors formed; and providing a third 2 x N matrix by element wise multiplication of the 2 x N first matrix and the 2 x N second matrix”. This claim element is assigning polarity for signal transmission/reception and is for a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 24 is ineligible.

Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 23 rejection.
Claim 26 recites the following elements: “wherein the object of interest is tissue of a subject”. This claim element is a mere data gathering step that targets tissue which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 26 is ineligible.

Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a non-transitory computer-readable storage medium and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the signal processing the reflected signals comprises CDW signal processing and Hadamard processing”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to utilizing matrices for processing signals. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 27 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 19, 21-24, and 26-27 rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (PGPUB No. US 2019/0261948) in view of Li (PGPUB No. US 2005/0131295).

Regarding claim 16, Gong teaches a method for ultrasound imaging, the method comprising: 
transmitting an incident signal towards an object of interest (Paragraph 0018-0020 teaches the transmission of ultrasound with transducer elements. Paragraph 0039 teaches a subject is imaged); 
receiving sets of reflected signals from the object of interest (Paragraph 0036 teaches that the signals are received. Paragraph 0039 teaches a subject is imaged); and 
signal processing the reflected signals to recover an output (Paragraphs 0036-0037 teach that the signals are received and decoded), 
wherein the incident signal is an array comprised of sets of N number of titled cascaded waves and M represents a number of sub-apertures (Fig. 3 shows an array with the transmissions and the number of virtual sources that are associated to sub-apertures. Paragraph 0026-0027 teaches the matrix is associated to sub-apertures and transmissions. Paragraph 0030 teaches that the waves can be at tilted angles. Fig. 6 shows cascading waves), 
wherein N= 2k and k is an integer (Fig. 3 shows the transmissions to be 22), 
wherein M=2q and q is an integer (Fig. 3 shows the sub arrays represented by sources to be 22), 
wherein the tilted cascaded waves of the incident signal have predetermined polarities (Paragraph 0029 teaches that the waves have polarities. Paragraph 0030 teaches that the waves can be at tilted angles. Fig. 6 shows cascading waves).
However, Gong is silent regarding a method, comprising:
wherein an incident wave is diverging wave, and whether the diverging wave is tilted or not depends on information of tissue of a subject to be extracted.
In an analogous imaging field of endeavor, regarding beamforming ultrasound with diverging waves, Li teaches a method, comprising:
wherein an incident wave is diverging wave, and whether the diverging wave is tilted or not depends on information of tissue of a subject to be extracted (Abstract teaches the transmission of ultrasound beams that are diverging. Paragraph 0027 teaches that the beams 102, 104, and 106 are diverging. The beams 104 and 106 are shown to be and an angle with respect to the transducer. Paragraph 0028 teaches that the beams 104 and 106 have the same depth as the beam 101. Paragraph 0042 teaches that the ultrasound transmission is used to scan the tissues and blood. Claim 12 teaches that the scan is done so that the region of interest can be imaged and is dependent on claim 9. Claim 9 teaches the emission of beams that are diverging and are angles such that they are able to transmit same depth. Fig. 6A shows the manipulation of beams to scan the same depth).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gong with Li’s teaching of manipulating waves based on the depth of the tissue. This modified method would allow the user to generate volumetric images as the beams are able to intersect at the shared depth (Abstract of Li). Furthermore, the modification allows for clear imaging of anatomical features without geometric distortion (Paragraph 0014 of Li).

Regarding claim 17, modified Gong teaches the method in claim 16, as discussed above.
Gong further teaches a method, wherein each set of N waves contains at least two source signals (Figs. 4 and 6 shows the cascading waves are associated to multiple transmission elements).

Regarding claim 19, modified Gong teaches the method in claim 16, as discussed above.
Gong further teaches a method, wherein polarity coefficients of the waves from each sub-aperture are given by matrix                         
                            
                                
                                    C
                                
                                
                                    N
                                
                            
                            
                                
                                    H
                                
                                
                                    M
                                
                            
                        
                     based on an M X M Hadamard matrix and Cascaded Dual- polarity Waves (CDW) matrix (Fig. 3 shows an array with the transmissions and the number of virtual sources that are associated to sub-apertures. Paragraph 0026-0027 teaches the matrix is associated to sub-apertures and transmissions. Fig. 6 shows cascading waves. Paragraph 0029 teaches that the waves have polarities. Paragraphs 0022-0023 teaches tat the transmissions are coded based on the Hadamard matrix. Paragraph 0023 teaches the use of a 2k-th order matrix. That is based on k being larger than 2): 
wherein the CDW matrix is generated by 
determining the number of tilted cascaded waves, N, transmitted in the incident signal (Fig. 3 shows the matrix with the transmissions. Paragraph 0030 teaches that the waves can be at tilted angles); 
providing a 2 x 2 Hadamard matrix (Paragraph 0024 teaches that the Hadamard matrix is 2 X 2);
repeating the 2 x 2 Hadamard matrix to obtain a 2 x N first matrix (Paragraph 0023 and 0025 teach that the 2k-th order matrix is based on a k value that is larger than 2); 
providing a 2 x N second matrix be taking each element in the 2 x N first matrix to form a column vector and concatenating N column vectors formed (Paragraph 0023 and 0025 teach that the 2k-th order matrix is based on a k value that is larger than 2. A Kronecker product operator is used in the calculation4); and 
providing a third 2 x N matrix by element wise multiplication of the 2 x N first matrix and the 2 x N second matrix (Paragraph 0023 and 0025 teach that the 2k-th order matrix is based on a k value that is larger than 2).

Regarding claim 21, modified Gong teaches the method in claim 17, as discussed above.
Gong further teaches a method, wherein the signal processing the reflected signals comprises CDW signal processing and Hadamard processing (Paragraph 0036-0037 teach that the received signals are decoded with the Hadamard matrix and the 2k-th order matrix is shown to be used in the decoding as well. Figs 4 and 6 show cascading waves are generated. Paragraph 0029 teaches that the waves have polarities. Paragraph 0030 teaches that the waves can be at tilted angles).

Regarding claim 22, modified Gong teaches the method in claim 17, as discussed above.
	However, Gong is silent regarding a method, wherein the ultrasound imaging is 2D imaging or 3D imaging or 4D imaging. 
	In an analogous imaging field of endeavor, regarding beamforming ultrasound with diverging waves, Li teaches a method, wherein the ultrasound imaging is 2D imaging or 3D imaging or 4D imaging (Paragraph 0045 teaches that the volumetric images are displayed by the display that renders a 3D image. Paragraph 0044 teaches that the images can be cine images).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gong with Li’s teaching of 3D imaging. This modified method would allow the user to generate volumetric images as the beams are able to intersect at the shared depth (Abstract of Li). Furthermore, the modification allows for clear imaging of anatomical features without geometric distortion (Paragraph 0014 of Li).

Regarding claim 23, Gong teaches a non-transitory computer readable storage medium comprising stored instructions (Paragraph 0044 teaches that the controller can be programmed to perform imaging) thereon, the instructions when executed cause a processor to: 
transmit an incident signal towards an object of interest (Paragraph 0018-0020 teaches the transmission of ultrasound with transducer elements. Paragraph 0039 teaches a subject is imaged); 
receive sets of reflected signals from the object of interest (Paragraph 0036 teaches that the signals are received. Paragraph 0039 teaches a subject is imaged); and 
signal process the reflected signals to recover an output (Paragraphs 0036-0037 teach that the signals are received and decoded), 
wherein the incident signal is an array comprised of sets of N number of titled cascaded waves and M represents a number of sub-apertures (Fig. 3 shows an array with the transmissions and the number of virtual sources that are associated to sub-apertures. Paragraph 0026-0027 teaches the matrix is associated to sub-apertures and transmissions. Paragraph 0030 teaches that the waves can be at tilted angles. Fig. 6 shows cascading waves), 
wherein N= 2k and k is an integer (Fig. 3 shows the transmissions to be 22), 
wherein M=2q and q is an integer (Fig. 3 shows the sub arrays represented by sources to be 22), 
wherein the tilted cascaded waves of the incident signal have predetermined polarities (Paragraph 0029 teaches that the waves have polarities. Paragraph 0030 teaches that the waves can be at tilted angles. Fig. 6 shows cascading waves).
However, Gong is silent regarding a non-transitory computer-readable storage medium, comprising:
wherein an incident wave is diverging wave, and whether the diverging wave is tilted or not depends on information of tissue of a subject to be extracted.
In an analogous imaging field of endeavor, regarding beamforming ultrasound with diverging waves, Li teaches an non-transitory computer-readable storage medium (Paragraph 0044 teaches that the image data is stored in the memory that works with the processor), comprising:
wherein an incident wave is diverging wave, and whether the diverging wave is tilted or not depends on information of tissue of a subject to be extracted (Abstract teaches the transmission of ultrasound beams that are diverging. Paragraph 0027 teaches that the beams 102, 104, and 106 are diverging. The beams 104 and 106 are shown to be and an angle with respect to the transducer. Paragraph 0028 teaches that the beams 104 and 106 have the same depth as the beam 101. Paragraph 0042 teaches that the ultrasound transmission is used to scan the tissues and blood. Claim 12 teaches that the scan is done so that the region of interest can be imaged and is dependent on claim 9. Claim 9 teaches the emission of beams that are diverging and are angles such that they are able to transmit same depth. Fig. 6A shows the manipulation of beams to scan the same depth).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gong with Li’s teaching of manipulating waves based on the depth of the tissue. This modified apparatus would allow the user to generate volumetric images as the beams are able to intersect at the shared depth (Abstract of Li). Furthermore, the modification allows for clear imaging of anatomical features without geometric distortion (Paragraph 0014 of Li).

Regarding claim 24, modified Gong teaches the non-transitory computer-readable storage medium in claim 23, as discussed above.
Gong further teaches a non-transitory computer readable storage medium of claim 23, wherein polarity coefficients of the waves from each sub-aperture are given by matrix                         
                            
                                
                                    C
                                
                                
                                    N
                                
                            
                            
                                
                                    H
                                
                                
                                    M
                                
                            
                        
                     based on an M X M Hadamard matrix and Cascaded Dual-polarity Waves (CDW) matrix (Fig. 3 shows an array with the transmissions and the number of virtual sources that are associated to sub-apertures. Paragraph 0026-0027 teaches the matrix is associated to sub-apertures and transmissions. Fig. 6 shows cascading waves. Paragraph 0029 teaches that the waves have polarities. Paragraphs 0022-0023 teaches tat the transmissions are coded based on the Hadamard matrix. Paragraph 0023 teaches the use of a 2k-th order matrix. That is based on k being larger than 2):
wherein the instructions when executed further cause a processor to generate the CDW matrix by 
determining the number of tilted cascaded waves, N, transmitted in the incident signal (Fig. 3 shows the matrix with the transmissions. Paragraph 0030 teaches that the waves can be at tilted angles); 
providing a 2 x 2 Hadamard matrix (Paragraph 0024 teaches that the Hadamard matrix is 2 X 2);
repeating the 2 x 2 Hadamard matrix to obtain a 2 x N first matrix (Paragraph 0023 and 0025 teach that the 2k-th order matrix is based on a k value that is larger than 2);
providing a 2 x N second matrix be taking each element in the 2 x N first matrix to form a column vector and concatenating he N column vectors formed (Paragraph 0023 and 0025 teach that the 2k-th order matrix is based on a k value that is larger than 2. A Kronecker product operator is used in the calculation5); and
providing a third 2 x N matrix by element wise multiplication of the 2 x N first matrix and the 2 x N second matrix (Paragraph 0023 and 0025 teach that the 2k-th order matrix is based on a k value that is larger than 2).

	Regarding claim 26, modified Gong teaches the non-transitory computer-readable storage medium in claim 23, as discussed above.
While Gong teaches imaging a subject, Gong is silent regarding a non-transitory computer-readable storage medium, wherein the object of interest is tissue of a subject.
In an analogous imaging field of endeavor, regarding beamforming ultrasound with diverging waves, Li teaches a non-transitory computer-readable storage medium, wherein the object of interest is tissue of a subject (Paragraph 0042 teaches that the ultrasound transmission is used to scan the tissues and blood).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gong with Li’s teaching of imaging tissue. This modified apparatus would allow the user to generate volumetric images as the beams are able to intersect at the shared depth (Abstract of Li). Furthermore, the modification allows for clear imaging of anatomical features without geometric distortion (Paragraph 0014 of Li).

Regarding claim 27, modified Gong teaches the non-transitory computer-readable storage medium in claim 23, as discussed above.
Gong further teaches a non-transitory computer-readable storage medium, wherein the signal processing the reflected signals comprises CDW signal processing and Hadamard processing (Paragraph 0036-0037 teach that the received signals are decoded with the Hadamard matrix and the 2k-th order matrix is shown to be used in the decoding as well. Figs 4 and 6 show cascading waves are generated. Paragraph 0029 teaches that the waves have polarities. Paragraph 0030 teaches that the waves can be at tilted angles).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (PGPUB No. US 2019/0261948) in view of Li (PGPUB No. US 2005/0131295) further in view of Synnevag et al. ("Adaptive Beamforming Applied to Medical Ultrasound Imaging", August 2007, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 54 No. 8, pages 1606-1613).

Regarding claim 18, modified Gong teaches the method in claim 16, as discussed above.
Gong further teaches a method, wherein the incident signal is expressed as follows: 
                
                    
                        
                            X
                        
                        
                            C
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            ⋮
                                        
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    M
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    11
                                                
                                            
                                            (
                                            t
                                            )
                                        
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    21
                                                
                                            
                                            (
                                            t
                                            )
                                        
                                    
                                
                                
                                    
                                        
                                            ⋮
                                        
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    M
                                                    1
                                                
                                            
                                            (
                                            t
                                            )
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    12
                                                
                                            
                                            (
                                            t
                                            )
                                        
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    22
                                                
                                            
                                            (
                                            t
                                            )
                                        
                                    
                                
                                
                                    
                                        
                                            ⋮
                                        
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    M
                                                    2
                                                
                                            
                                            (
                                            t
                                            )
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            ⋯
                                        
                                        
                                            ⋯
                                        
                                    
                                
                                
                                    
                                        
                                            ⋮
                                        
                                        
                                            ⋯
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    1
                                                    M
                                                
                                            
                                            (
                                            t
                                            )
                                        
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    2
                                                    M
                                                
                                            
                                            (
                                            t
                                            )
                                        
                                    
                                
                                
                                    
                                        
                                            ⋮
                                        
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    M
                                                    M
                                                
                                            
                                            (
                                            t
                                            )
                                        
                                    
                                
                            
                        
                    
                
            
where                         
                            
                                
                                    X
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    X
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    X
                                
                                
                                    M
                                
                            
                        
                     represent transmitted signals for the 1st, 2nd,…, Mth sub-aperture, and                         
                            
                                
                                    x
                                
                                
                                    11
                                
                            
                            
                                
                                    t
                                
                            
                            ,
                             
                            
                                
                                    x
                                
                                
                                    1
                                    M
                                
                            
                            
                                
                                    t
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    M
                                    M
                                
                            
                            (
                            t
                            )
                        
                     represent the transmitted signals from sub-apertures (Fig. 3 shows the multiple transmissions with various subarrays and multiple transmission points. Paragraphs 0026-0027 teaches that the matrix shows the multiple transmission events and the ultrasound sources).
However, the combination of Gong and Li is silent regarding a method, the transmitted signals in the mth transmission and nth sub-apertures are given by 
                
                    
                        
                            x
                        
                        
                            m
                            k
                        
                    
                    
                        
                            t
                        
                    
                    =
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                N
                            
                        
                        
                            
                                
                                    c
                                
                                
                                    l
                                    i
                                
                            
                        
                    
                    *
                    
                        
                            s
                        
                        
                            k
                        
                    
                    (
                    t
                    )
                    *
                    δ
                    (
                    t
                    -
                    (
                    i
                    -
                    1
                    )
                    *
                    τ
                    )
                
            ,
where                         
                            
                                
                                    s
                                
                                
                                    n
                                
                            
                            
                                
                                    t
                                
                            
                        
                    is source signal of the nth subarray,                         
                            τ
                        
                     is preset delay added between waves,                         
                            
                                
                                    c
                                
                                
                                    l
                                    i
                                
                            
                        
                     is coefficients of each cascaded wave.
In an analogous imaging field of endeavor, regarding the transmission of ultrasound waves, Synnevag teaches a method, the transmitted signals in the mth transmission and nth sub-apertures are given by 
                
                    
                        
                            x
                        
                        
                            m
                            k
                        
                    
                    
                        
                            t
                        
                    
                    =
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                N
                            
                        
                        
                            
                                
                                    c
                                
                                
                                    l
                                    i
                                
                            
                        
                    
                    *
                    
                        
                            s
                        
                        
                            k
                        
                    
                    (
                    t
                    )
                    *
                    δ
                    (
                    t
                    -
                    (
                    i
                    -
                    1
                    )
                    *
                    τ
                    )
                
            ,
where                         
                            
                                
                                    s
                                
                                
                                    n
                                
                            
                            
                                
                                    t
                                
                            
                        
                    is source signal of the nth subarray,                         
                            τ
                        
                     is preset delay added between waves,                         
                            
                                
                                    c
                                
                                
                                    l
                                    i
                                
                            
                        
                     is coefficients of each cascaded wave (Eq. 1 shows the use of the signal                         
                            
                                
                                    s
                                
                                
                                    p
                                
                            
                            
                                
                                    t
                                
                            
                        
                    , the use of a dirac delta impulse with a delay                         
                            τ
                        
                    , and the coefficient                         
                            
                                
                                    r
                                
                                
                                    m
                                    ,
                                    p
                                
                            
                        
                    . The summation of the variables are done for the M elements for an observed wavefield with various signals. Fig. 1 and 6 show the divergence of the ultrasound waves).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Gong and Li with Synnevag’s teaching of the transmission of an ultrasound beam with an impulse. This modified method would allow a user to improve the image quality and the contrast, and resolution (Abstract of Synnevag). Furthermore, the modified method increases the robustness and provides reliable amplitude estimates (Conclusion of Synnevag).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ustuner et al. (PGPUB No. US 2006/0241429): Teaches the steering of diverging waves based on the angular relationship to a target of interest.
Santos et al. (PGPUB No. US 2015/0359521): Teaches the steering of diverging waves based on the angular relationship to a target of interest.
Yu et al. (PGPUB No. US 2015/0141832): Teaches the transmission of tilted angles for the imaging of tissues of interest.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Definition of Signal Processing (Link: https://www.ssla.co.uk/basic-signal-processing/)
        2 Definition of Signal Processing (Link: https://www.ssla.co.uk/basic-signal-processing/)
        3 Definition of Signal Processing (Link: https://www.ssla.co.uk/basic-signal-processing/)
        4 Kronecker product: The Kronecker product is an operation that transforms two matrices into a larger matrix that contains all the possible products of the entries of the two matrices. (Link: https://www.statlect.com/matrix-algebra/Kronecker-product)
        5 Kronecker product: The Kronecker product is an operation that transforms two matrices into a larger matrix that contains all the possible products of the entries of the two matrices. (Link: https://www.statlect.com/matrix-algebra/Kronecker-product)